Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14191 Filed 03/04/21 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

                    SEVENTEETH ORDER ON BAIL
                              [532]

       On February 12, 2021, Plaintiffs submitted a bail application for

 habeas litigation group member Samir Yousif Kada. (ECF No. 532.) On

 February 18, 2021, Defendants filed a response. (ECF No. 539.) On

 February 22, 2021, Plaintiffs filed a reply. (ECF No. 542.) On March 4,

 2021, Plaintiffs filed a supplement to Kada’s application. (ECF No. 559.)

       After reviewing the application and briefing, the Court grants bail

 for group member Kada.
Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14192 Filed 03/04/21 Page 2 of 8




      I.    Eligibility for Bail

      The Sixth Circuit has recognized the district court’s “inherent

 authority” to grant a habeas petitioner release on bail pending

 adjudication of the petition’s merits. Nash v. Eberlin, 437 F.3d 519, 526

 n.10 (6th Cir. 2006). “The district court may release petitioners on bail if

 there is a ‘substantial claim of law’ and the existence of ‘some

 circumstance making [the motion for bail] exceptional and deserving of

 special treatment in the interests of justice.’” Id. (citing Lee v. Jabe, 989

 F.2d 869, 871 (6th Cir. 1993)).

      On November 30, 2020, the Court found that “[t]he habeas

 litigation group members continue to raise substantial claims of law”

 because group members “continue to show a likelihood of success on the

 merits of their due process claim challenging their continued detention

 at [Calhoun County Correctional Facility (“CCCF”)] during the COVID-

 19 pandemic.” (ECF No. 430, PageID.11345, 11348.) Additionally, the

 Court found that “COVID-19 presents special circumstances making the

 bail applications exceptional.” (Id. at PageID.5295.) CCCF experienced a

 COVID-19 outbreak in October and November of 2020, and has reported

 a new outbreak starting in early March 2021. (See ECF Nos. 365, 388,


                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14193 Filed 03/04/21 Page 3 of 8




 556.) As of March 3, 2021, a total of 96 detainees and inmates, as well as

 24 employees, have tested positive for COVID-19. (See ECF No. 547,

 PageID.13940–13941 (outlining the progression of additional positive

 cases at CCCF reported between December 23, 2020 and February 22,

 2021); E-mail from Jennifer L. Newby, Assistant U.S. Att’y, to Cassandra

 J. Thomson, Law Clerk to Judge Judith E. Levy (Mar. 1, 2021 10:25 EST)

 (on file with the Court) (indicating 12 new positive cases among inmates

 at CCCF between February 28 and March 1, 2021).)

      At this time, the Court continues to find that these group members

 raise substantial claims of law and that COVID-19 presents special

 circumstances making the bail applications exceptional. The Court will

 continue to evaluate individual bail applications.

      II.   Individual Bail Applications

      The Court makes the following findings with respect to individual

 bail applications:

      Samir Yousif Kada (ECF No. 532)

      Plaintiffs write that Kada first arrived in the United States when

 he was 11 years old and lived in the United States until he was deported

 to Iraq in November of 2018. (ECCF No. 532, PageID.13648.) Plaintiffs


                                      3
Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14194 Filed 03/04/21 Page 4 of 8




 allege that Kada was deported because his then-attorney missed a filing

 deadline set by the Immigration Judge (IJ) due to the attorney’s health

 issues, leading the IJ to determine Kada’s application under the

 Convention    Against    Torture    (“CAT”)    was   abandoned.     (Id.   at

 PageID.13651.) Plaintiffs outline a series of traumatic events Kada

 allegedly experienced while living in Iraq, including Kada’s need for

 emergency surgery in Lebanon after he was stabbed by members of a

 sectarian militia, the death of an individual whom Kada was caring for

 while Kada was undergoing surgery, as well as Kada’s need to hide and

 avoid travel without a bodyguard following the stabbing. (Id. at

 PageID.13655–13656.) Kada returned to the United States on January

 23, 2021, after his petition for review was granted by the Sixth Circuit.

 (Id. at PageID.13652.) Additionally, Plaintiffs argue that Kada’s criminal

 history reflects his struggles with using drugs and alcohol. (Id. at

 PageID.13651.) According to Plaintiffs, Kada has remained clean and

 sober from drugs and alcohol since his detainment in 2017 and took

 several classes on drugs, alcohol, and anger management in order to do

 so. (Id. at PageID.13651, 13660.) If released, Kada will live with his




                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14195 Filed 03/04/21 Page 5 of 8




 brother and his brother’s family in West Bloomfield, Michigan. (Id. at

 PageID.13654.)

      Defendants argue that Kada is a danger to the community as a

 result of his extensive criminal history. (ECF No. 539, PageID.13805.)

 Defendants particularly highlight the conduct underlying Kada’s plea of

 no contest to felonious assault and possession of a firearm in the

 commission of a felony (“felony firearm”) in the year 2017. (Id. at

 PageID.13806–13807.) Defendants allege that Plaintiffs “attempt[] to

 downplay this criminal conduct” and note that Kada was initially

 charged with attempted murder, felony firearm, carrying a concealed

 weapon, and lying to a peace officer. (Id. at PageID.13806–13809.)

 Defendants further emphasize that Kada and the other employees at the

 auto repair shop where the incident occurred originally claimed that the

 victim was responsible for the multiple gunshots fired by Kada at the

 victim. (Id. at PageID.13808.)

      Plaintiffs reply to contest Defendants’ argument that Kada’s prior

 convictions for felonious assault and felony firearm suggest Kada poses a

 danger to the community. (ECF No. 542, PageID.13884.) Plaintiffs

 highlight Kada’s acceptance of responsibility for this conduct, the


                                      5
Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14196 Filed 03/04/21 Page 6 of 8




 overseeing state court’s decision to dismiss the more serious charge and

 impose the minimum sentence required by law for these convictions, as

 well as the fact that Kada would have been released into the community

 in March 2018 without court-imposed supervision were he not detained

 by ICE. (Id.) Plaintiffs also argue that “the Court does not have to

 speculate as to whether [Kada] has reformed and rehabilitated

 himself[,]” noting that Kada has remained clean and sober, in addition to

 avoiding the commission of further offenses, despite having undergone

 immense adversity in the interim since 2017. (Id. at PageID.13885.)

      The Court finds that Kada does not pose a danger to the community

 in light of the fact that he has served his imposed sentences and pursued

 methods of rehabilitation and substance use disorder treatment. Kada

 has had a trial period without court supervision and has succeeded very

 well. The Court also finds that Kada is not a flight risk given his proposed

 release plan. However, the Court will release Kada on bail only with the

 conditions that he abstain from consuming alcohol during the pendency

 of his release. Accordingly, Kada’s application for bail is granted.

      III. Conclusion




                                      6
Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14197 Filed 03/04/21 Page 7 of 8




      For the reasons stated above, the Court grants bail for habeas

 litigation group member Kada. Habeas litigation group member Kada’s

 release is subject to the conditions outlined in this Court’s August 12,

 2020 order. (ECF No. 179.) Additionally, habeas litigation group member

 Kada is subject to the additional condition that he abstain from

 consuming alcohol during the pendency of his release. Release under the

 bail process is to follow the bail process and standard Conditions of

 Release previously set forth. (See ECF Nos. 166, 177, 179, 243.)

      In light of the new outbreak emerging at CCCF, the Court

 emphasizes the importance of the requirement that habeas litigation

 group members observe an initial 14-day quarantine at the place of

 residence, except as required to access needed healthcare or to report to

 ICE as directed. (ECF No. 179, PageID.5325.) Additionally, whether the

 habeas litigation group member should be quarantined from other people

 at the same residence during that period is committed to the discretion

 of the Custodian. (Id.)

      IT IS SO ORDERED.

 Dated: March 4, 2021               s/Judith E. Levy
 Ann Arbor, Michigan                JUDITH E. LEVY
                                    United States District Judge

                                      7
Case 5:20-cv-10829-JEL-APP ECF No. 561, PageID.14198 Filed 03/04/21 Page 8 of 8




                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on March 4, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      8
